     Case 18-50271            Doc 25       Filed 10/09/20         EOD 10/09/20 14:18:25               Pg 1 of 3




                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

IN RE:                                    )
                                          )
ITT EDUCATIONAL SERVICES, INC., et al. 1  )                               Case No. 16-07207-JMC-7A
                                          )
      Debtors.                            )                               Jointly Administered
__________________________________________)
                                          )
DEBORAH J. CARUSO, as CHAPTER 7           )
TRUSTEE for ITT EDUCATIONAL               )
SERVICES, INC., ESI SERVICE CORP. and     )
DANIEL WEBSTER COLLEGE, INC.,             )
                                          )
                  Plaintiff,              )                               Adversary No. 18-50271
                                          )
      vs.                                 )
                                          )
UNITED STATES DEPARTMENT OF               )
EDUCATION,                                )
                                          )
                  Defendant.              )

     NOTICE OF DISMISSAL OF ADVERSARY PROCEEDING WITH PREJUDICE

         The plaintiff, Deborah J. Caruso, as chapter 7 trustee in the above-captioned cases of ITT

Educational Services, Inc., ESI Service Corp. and Daniel Webster College, Inc., by counsel,

pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, made applicable in this

adversary proceeding pursuant to Rule 7041 of the Federal Rules of Bankruptcy Procedure,

respectfully gives notice of the dismissal of this adversary proceeding with prejudice.




1
 The debtors in these cases, along with the last four digits of their respective federal tax identification numbers are
ITT Educational Services, Inc. [1311]; ESI Service Corp. [2117]; and Daniel Webster College, Inc. [5980].
    Case 18-50271        Doc 25   Filed 10/09/20    EOD 10/09/20 14:18:25        Pg 2 of 3




                                                 Respectfully submitted,

Dated: October 9, 2020                           /s/ John C. Hoard      ________________
                                                 Deborah J. Caruso (Atty. No. 4273-49)
                                                 John C. Hoard (Atty. No. 8024-49)
                                                 Meredith R. Theisen (Atty. No. 28804-49)
                                                 RUBIN & LEVIN, P.C.
                                                 135 N. Pennsylvania Street, Suite 1400
                                                 Indianapolis, Indiana 46204
                                                 Telephone: (317) 634-0300
                                                 Facsimile: (317) 263-9411

                                                             --and--

                                                 Jeff J. Marwil (admitted pro hac vice)
                                                 Peter J. Young
                                                 PROSKAUER ROSE LLP
                                                 Three First National Plaza, Suite 3800
                                                 Chicago, Illinois 60602-4342
                                                 Telephone: (312) 962-3550
                                                 Facsimile: (312) 962-3551

                                                             --and--

                                                 Timothy Q. Karcher (admitted pro hac vice)
                                                 Steven H. Holinstat
                                                 Russell T. Gorkin
                                                 PROSKAUER ROSE LLP
                                                 Eleven Times Square
                                                 New York, New York 10036
                                                 Telephone: (212) 969-3000
                                                 Facsimile: (212) 969-2900

                                                 Co-Counsel to the Trustee




                                             2
      Case 18-50271             Doc 25         Filed 10/09/20           EOD 10/09/20 14:18:25                  Pg 3 of 3




                                           CERTIFICATE OF SERVICE

        I hereby certify that on October 9, 2020, a copy of the foregoing Notice of Dismissal of
Adversary Proceeding with Prejudice was filed electronically. Notice of this filing will be sent
to the following party/parties through the Court’s Electronic Case Filing System. Party/parties
may access this filing through the Court’s system.

John C. Hoard johnh@rubin-levin.net, jkrichbaum@rubin-
levin.net;atty_jch@trustesolutions.com;sturpin@rubin-levin.net
Steven Howard Holinstat sholinstat@proskauer.com
Jeff J. Marwil jmarwil@proskauer.com,
npetrov@proskauer.com;pyoung@proskauer.com;sholinstat@proskauer.com
Danielle Ann Pham danielle.pham@usdoj.gov
Michael Tye michael.tye@usdoj.gov
U.S. Trustee ustpregion10.in.ecf@usdoj.gov

       I further certify that on October 9, 2020, a copy of the foregoing Notice of Dismissal of
Adversary Proceeding with Prejudice was mailed by first-class U.S. Mail, postage prepaid and
properly addressed, to the following:

None.

                                                                      /s/ John C. Hoard
                                                                      John C. Hoard

G:\WP80\TRUSTEE\Caruso\ITT Educational - 86723901\Adversary Proceedings 11-4-19\Adversary Proceedings\Dept. of Ed -
86723917\Drafts\notice dismissal.doc




                                                                3
